1                                                              JS-6
2
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT

10         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

11
     John A. Thymes, et al.,
12
                                         Plaintiffs,
13
                  v.                                   Case No. EDCV 20-261 JGB (KKx)
14
15   Steven P. Chang, et al.
16                                    Defendants.              JUDGMENT
17
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
18
19        Pursuant to the Order filed concurrent herewith, the Motion to Dismiss by
20   Houling Chen, Ping Li, and Lingchong Chen is GRANTED. Plaintiffs John A.
21   Thymes and Luevina Henry’s complaint against Defendants is DISMISSED.
22        Judgment is entered in favor of Defendants.
23
24   Dated: April 8, 2020
25
                                           THE HONORABLE JESUS G. BERNAL
26                                         United States District Judge
27
28
